DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application filed on January 25, 2019 is accepted.
Claims 1 – 20 are being considered on the merits.

Drawings
The drawings filed on January 25, 2019 are accepted.

Specification
The specification filed on January 25, 2019 is accepted.

Claim Objections
Claim 7 objected to because of the following informalities:  
In claim 7, the phrase "the parsing processor" should be read as "the first parsing processor". For the purpose of examination, "the parsing processor" is interpreted as "the first parsing processor".
  Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Claim 1 recites “a sender device configured to send at least one data message” 
Claim 11 recites “the sender device is configured to send a plurality of data messages”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the instant application and finds the following:
Page [13], Para. [45]: The sender 1 includes pre-stage data processor 10, a data classifier 11, a security processor 12, a Pseudo Random Number Generator (PRNG) 13, a synchronization controller 14, and a transceiver 16. In addition, the security processor 12 includes a parsing processor 17, a secret key selection unit 18, and a tag generator 19. Thus, as will be described in more detail, the sender 1 includes one or more processors configured to process data and transmit data messages over the communication network 3.

Claim 1 recites “the sender device comprising: a first sequence generator configured to generate a first sequence representative of an intra-message pattern” 
Claim 7 recites “the first sequence generator is configured to generate a different first sequence representative of a different intra-message pattern in response to powering on the receiver device, wherein the first sequence is changed to the different first sequence,”
Claim 15 recites “a first sequence generator configured to generate a first sequence representative of an intra-message pattern”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the instant application and finds the following:
Page [18], Para. [63]: The synchronization controller 14 and the PRNG 13 may, together, be referred to as a random sequence generator. Similarly, the synchronization controller 24 and the PRNG 23 may, together, be referred to as a random sequence generator and may be identical in configuration to the synchronization controller 14 and the PRNG 13, respectively. The PRNGs 13 and 23 are identical and synchronized with each other.

Claim 1 recites “a first parsing processor configured to receive data of a first data message of the at least one data message, receive the first sequence from the first sequence generator, select a subset of data segments from the data of the first data message based on the message pattern, and output the selected subset of data segments”
Claim 7 recites “the parsing processor is configured to select data segments from another data message of at least one data message based on the different first sequence,”
Claim 15 recites “a first parsing processor configured to receive data of the data message, receive the first sequence from the first sequence generator, select a subset of data segments from the data of the data message based on the intra-message pattern, and output the selected subset of data segments”
Claim 17 recites “the first parsing processor is configured to select a subset of data segments from each data message of the selected subset of data messages based on the intra- message pattern”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the instant application and finds the following:
Page [16], Para. [56]: The parsing processor 17 is configured to extract a subset of bits or bytes from the data (i.e., original data or pre-filtered data) based on a randomized intra- message pattern. That is, the randomized intra-message pattern determines which bits or bytes from the data are to be used by the tag generator 18 to generate a checksum value or hash value. 

Claim 1 recites “a first tag generator configured to receive the selected subset of data segments from the first parsing processor and generate a first authentication tag based on the selected subset of data segments, wherein the first authentication tag corresponds to the data of the first data message”
Claim 11 recites “the first tag generator is configured to generate a corresponding authentication tag for each of the plurality of data messages”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the instant application and finds the following:
Page [17], Para. [62]: The tag generator 19 may also receive a secret key from a secret key selection unit 18 to be used for generating the MAC. In particular, the secret key selection unit 18 may store one or more symmetric secret keys, the secret keys being synchronized with the receiver 2. In the case that two or more secret keys are stored, the secret key selection unit 18 may be configured to receive the output of a PRNG, and select a secret key from the stored secret keys to be provided to the tag generator 19.

Claim 3 recites “a data classifier configured to determine a traffic class of the data of the first data message from a predetermine set of traffic classes, and select a message verification scheme from a plurality of message verification schemes based on the determined traffic class.”
Claim 10 recites “the data classifier is configured to determine a length of the first sequence based on the determined traffic class and to configure the first sequence generator to generate the first sequence having the determined length.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the instant application and finds the following:
Page [13], Para. [45]: The data classifier 11 of the sender 1 includes at least one processor configured to receive data, analyze the received data or the metadata in its header to determine its traffic class, and select a processing rule from among a set of processing rules based on the determined traffic class.

Claim 4 recites “a data pre-filter configured to select data components from the data based on the determined traffic class, and output pre-filtered data to be used as the data of the first data message.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the instant application and finds the following:
Page [15], Para. [55]: the pre-filtering performed the pre-filtering data processor is optional but may be used to increase the data throughput in the communication system 100. The pre-filtering data processor includes at least one processor configured to filter out unwanted components of the data, while passing along the desired data components to the transceiver and/or the security processor 12. The pre-filtering may be based on a source of the data (e.g., based on a source ID) and/or the determined traffic class. For example, an imaging source, such as a radar sensor, LIDAR sensor, or camera -15- INF-2018P51767USsensor may be identified and a high pass filtering operation may be performed to allow a high frequency portion corresponding to sharp edges of an image to be output.

Claim 8 recites “a second sequence generator configured to generate the first sequence representing the intra-message pattern” 
Claim 13 recites “the second parsing processor is configured to select a subset of data segments from each data message of the selected subset of data messages based on the intra- message pattern”
Claim 16 recites “a second sequence generator configured to generate a second sequence representing an inter-message pattern” 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the instant application and finds the following:
Page [18], Para. [63]: The synchronization controller 14 and the PRNG 13 may, together, be referred to as a random sequence generator. Similarly, the synchronization controller 24 and the PRNG 23 may, together, be referred to as a random sequence generator and may be identical in configuration to the synchronization controller 14 and the PRNG 13, respectively. The PRNGs 13 and 23 are identical and synchronized with each other

Claim 8 recites “a second parsing processor configured to receive the data of the first data message from the receiver, receive the first sequence from the second sequence generator, select the subset of data segments from the data of the first data message based on the intra-message pattern, and output the selected subset of data segments”
Claim 8 recites “a second parsing processor configured to receive the plurality of data messages from the sender device, select a subset of data messages from the plurality of data messages for authentication based on the inter-message pattern”

Examiner has investigated the specification of the instant application and finds the following:
Page [16], Para. [56]: The parsing processor 17 is configured to extract a subset of bits or bytes from the data (i.e., original data or pre-filtered data) based on a randomized intra- message pattern. That is, the randomized intra-message pattern determines which bits or bytes from the data are to be used by the tag generator 18 to generate a checksum value or hash value. 

Claim 8 recites “a second tag generator configured to receive the selected subset of data segments from the second parsing processor and generate a recalculated first authentication tag based on the selected subset of data segments from the second parsing processor, wherein the recalculated first authentication tag corresponds to the data of the first data message”
Claim 13 recites “the second tag generator is configured to receive the selected subset of data segments for each data message of the selected subset of data messages and generate a recalculated authentication tag for each data message of the selected subset of data messages based on the selected subset of data segments for each data message of the selected subset of data messages.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the instant application and finds the following:
Page [17], Para. [62]: The tag generator 19 may also receive a secret key from a secret key selection unit 18 to be used for generating the MAC. In particular, the secret key selection unit 18 may store one or more symmetric secret keys, the secret keys being synchronized with the receiver 2. In the case that two or more secret keys are stored, the secret key selection unit 18 may be configured to receive the output of a PRNG, and select a secret key from the stored secret keys to be provided to the tag generator 19.

Claim 8 recites “a comparator configured to compare the first authentication tag from the receiver with the recalculated first authentication tag, and generate a validation signal based on a comparison result of the first authentication tag and the recalculated first authentication tag.”
Claim 14 recites “the comparator is configured to compare recalculated authentication tags from the second tag generator with the selected subset of authentication tags.”
Claim 15 recites “a comparator configured to compare the authentication tag from the receiver with the recalculated authentication tag to generate a comparison result.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the instant application and finds the following:
The comparison unit 25 is a processor or a comparator circuit configured to compare the two MAC values, and generate a validation signal based on the comparison result. For example, the validation signal may indicate whether the two MAC value are matched or mismatched, where a mismatch indicates an error in the received data message. 

Claim 9 recites “the first controller and the second controller are configured to synchronize the first sequence generator and the second sequence generator”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the instant application and finds the following:
Page [18 - 19], Para. [66]: The synchronization controller 14 is configured to synchronize a seed value with the synchronization controller 24 of the receiver 2 and come to an agreement therewith for a single seed value that is used to initialize both the PRNG 13 and the PRGN 23. This, exchange of a seed value may occur in a secured manner (e.g., via encrypted communication) between the transceivers 16 and 26. 

Claim 12 recites “a third sequence generator configured to generate a second sequence representing an inter-message pattern”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the instant application and finds the following:
Page [18], Para. [63]: The synchronization controller 14 and the PRNG 13 may, together, be referred to as a random sequence generator. Similarly, the synchronization controller 24 and the PRNG 23 may, together, be referred to as a random sequence generator and may be identical in configuration to the synchronization controller 14 and the PRNG 13, respectively. The PRNGs 13 and 23 are identical and synchronized with each other

Claim 12 recites “a third parsing processor configured to receive the plurality of data messages from the sender device, select a subset of data messages from the plurality of data messages for authentication based on the inter-message pattern, and forward the selected subset of data messages to the second parsing processor.”
Claim 14 recites “the third parsing processor configured to receive a plurality of authentication tags, including the corresponding authentication tag for each of the plurality of data messages, from the sender device”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the instant application and finds the following:
Page [16], Para. [56]: The parsing processor 17 is configured to extract a subset of bits or bytes from the data (i.e., original data or pre-filtered data) based on a randomized intra- 

Claim 15 recites “a tag generator configured to receive the selected subset of data segments from the first parsing processor and generate a recalculated authentication tag based on the selected subset of data segments, wherein the recalculated authentication tag corresponds to the data of the data message”
Claim 17 recites “the tag generator is configured to receive the selected subset of data segments for each data message of the selected subset of data messages and generate a recalculated authentication tag for each data message of the selected subset of data messages based on the selected subset of data segments for each data message of the selected subset of data messages.”

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Examiner has investigated the specification of the instant application and finds the following:
Page [17], Para. [62]: The tag generator 19 may also receive a secret key from a secret key selection unit 18 to be used for generating the MAC. In particular, the secret key selection unit 18 may store one or more symmetric secret keys, the secret keys being synchronized with the receiver 2. In the case that two or more secret keys are stored, the secret select a secret key from the stored secret keys to be provided to the tag generator 19.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 7, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 8090873 B1 to Wookey in view of US 20140331100 A1 to Dhuse et al., (hereafter, "Dhuse") and in view of US 20140279874 A1 to Reiter et al., (hereafter, "Reiter").
Regarding claim 1, Wookey teaches a data message authentication system, comprising: a sender device configured to send at least one data message, the sender device comprising: a first parsing processor configured to receive data of a first data message of the at least one data message, receive the first sequence from the first sequence generator, select a subset of data segments from the data of the first data message based on the message pattern, and output the selected subset of data segments, [Wookey, col. 7 lines 18 - 32 discloses the message service queues in the message service cluster provide an asynchronous dispatch to the parsing processor. the parsing processor may retrieve message service messages by selecting a queue, and parsing the message in accordance with a target output data model. The parsing processor comprises a grid parser, which uses multiple parsers for messages that are very computational and resource intensive. In an exemplary embodiment, the parsing processor contains a plurality of parsers each operable to parse data messages according to the data type and other factors that optimize the efficiency and performance of the parsing function. The parsing processor advantageously allows a data consumer of the business application to obtain data extracted according to specific needs] but Wookey does not teach a first sequence generator configured to generate a first sequence representative of an intra-message pattern; a first tag generator configured to receive the selected subset of data segments from the first parsing processor and generate a first authentication tag based on the selected subset of data segments, wherein the first authentication tag corresponds to the data of the first data message; and a transmitter configured to transmit the first data message with the first authentication tag. 
However, Reiter does teach a first sequence generator configured to generate a first sequence representative of an intra-message pattern [Reiter, para. 8 discloses the at least one data stream component is executed by the at least one processor and configured to read at least one first parameter descriptive of the one or more predetermined characteristics, identify a target sequence of data based on the at least one first parameter, execute a plurality data generator components to generate one or more data chunks, and assemble the target sequence from the one or more data chunks into at least one data stream.], but Wookey in view of Reiter does not teach a first tag generator configured to receive the selected subset of data segments from the first parsing processor and generate a first authentication tag based on the selected subset of data segments, wherein the first authentication tag corresponds to the data of the first data message; and a transmitter configured to transmit the first data message with the first authentication tag.
However, Dhuse does teach a first tag generator configured to receive the selected subset of data segments from the first parsing processor and generate a first authentication tag based on the selected subset of data segments, wherein the first authentication tag corresponds to the data of the first data message[Dhuse, para. 99 discloses the processing module determines the message authentication key by combining the output of the random number generator with a hash of the output of the random number generator. Note that in this example, the hash may be subsequently utilized to determine the validity of the random number portion (e.g., a cryptographic key) of the message authentication key. The processing module may generate a first message authentication key for the data segment. Para. 98 discloses a processing module encodes a data segment in accordance with an error coding dispersal storage function to produce a set of encoded data slices. The processing module encodes a data segment of a data object for storage]; and a transmitter configured to transmit the first data message with the first authentication tag. [Dhuse, para. 105 discloses the processing module outputs the authentication code and the encoded data slice to a dispersed storage (DS) unit of a set of DS units for storage]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Reiter’s system and Dhuse’s system with Wookey’s system, with a motivation to generate a set of authentication codes based on the message authentication key and each of the set of encoded data slices and to facilitate verification of the integrity and/or authenticity of an encoded data slice [Dhuse, para. 100] and demonstrate how data generation parameters enable fine-grain control over generated data to achieve a particular data footprint [Reiter, para. 31].

Regarding claim 2, modified Wookey teaches the data message authentication system of claim 1, but Wookey does not teach wherein the first sequence generator is a random sequence generator, the first sequence is a random bit sequence, and the intra-message pattern is a randomized intra-message pattern.  
However, Reiter does teach wherein the first sequence generator is a random sequence generator, the first sequence is a random bit sequence, and the intra-message pattern is a randomized intra-message pattern. [Reiter, para. 48 discloses the data generator includes a random number generator, a starting seed, and data characteristic parameters. In one embodiment, the data generator is responsible for generating a repeatable, compressible and unique sequence of chunks of data based on one the data characteristic parameters. Para. 49 discloses the random number generator may be any pseudo random number generator (PRNG) that is capable of generating a long sequence of random numbers. Para 50 discloses each random number generator of the plurality of data generators may include one or more random number generators with different random number generator implementations.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Reiter’s system with modified Wookey’s system, with a motivation to mix random number generators provides the quality of randomness that certain sophisticated random number generators provide and also save resources by generating a portion of random sequences of numbers using traditional PRNGs. [Reiter, para. 50]

As per claim 3, modified Wookey teaches the data message authentication system of claim 1, wherein the sender device further comprises: a data classifier configured to determine a traffic class of the data of the first data message from a predetermine set of traffic classes [Wookey, col. 4 lines 23 - 32 discloses the message pre-processor receives data messages from the client data sources and synchronously parses out key identifying information and classifies the data in the message. the message pre-processor sends the classified data messages to one or more selected queues that the message pre-processor selects according to its classification]; select a message -33-INF-2018P51767USverification scheme from a plurality of message verification schemes based on the determined traffic class [Wookey, col. 5 lines 33 – 40 discloses The queues feed the classified data to be parsed by parsing engines in the parsing processor. The parsing processor performs the function of extracting the data from the data messages by applying a target data model according to the data needs of the data consumers. The combined effect of the message pre-processor 19 and the parsing processor 30 is that a normalized data set is provided to the business application consumers even as the format of the data messages evolves over time].

 	As per claim 4, Wookey teaches the data message authentication system of claim 3, wherein the sender device further comprises: a data pre-filter configured to select data components from the data based on the determined traffic class, and output pre-filtered data to be used as the data of the first data message. [Wookey, col. 3 lines 8 – 11 discloses a message pre-processor receives a data message, extracts a data type and a payload from the data message, re-formats the message to include an identifier, and publishes the re-formatted message. Col. 4 lines 23 – 32 discloses the message pre-processor receives data messages from the client data sources and synchronously parses out key identifying information and classifies the data in the message. The message pre-processor sends the classified data messages to one or more selected queues that the message pre-processor selects according to its classification]

Regarding claim 5, modify Wookey teaches the data message authentication system of claim 1, but Wookey does not teach wherein the tag generator applies a hash function to the selected subset of data segments to generate the first authentication tag.
However, Dhuse does teach wherein the tag generator applies a hash function to the selected subset of data segments to generate the first authentication tag. [Dhuse, para. 99 discloses the processing module determines the message authentication key by combining the output of the random number generator with a hash of the output of the random number generator. The processing module may generate a first message authentication key for the data segment. Para. 100 discloses the processing module generates an authentication code based on the message authentication key and an encoded data slice of the set of encoded data slices. For example, the processing module generates the authentication code by one of performing a keyed-hash message authentication code (HMAC) generation function on the encoded data slice utilizing the message authentication key or by performing a cryptographic hash function algorithm on the encoded data slice utilizing the message authentication key] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Dhuse’s system with Wookey’s system, with a motivation to generate a set of authentication codes based on the message authentication key and each of the set of encoded data slices and to facilitate verification of the integrity and/or authenticity of an encoded data slice. [Dhuse, para. 100]

Regarding claim 6, modify Wookey teaches the data message authentication system of claim 5, but Wookey does not teach wherein the first authentication tag is a message authentication code (MAC).
However, Dhuse does teach wherein the first authentication tag is a message authentication code (MAC). [Dhuse, para. 100 discloses the processing module generates an authentication code based on the message authentication key and an encoded data slice of the set of encoded data slices. For example, the processing module generates the authentication code by one of performing a keyed-hash message authentication code (HMAC) generation function on the encoded data slice utilizing the message authentication key or by performing a cryptographic hash function algorithm on the encoded data slice utilizing the message authentication key] 
[Dhuse, para. 100]

Regarding claim 7, modified Wookey teaches the data message authentication system of claim 1, wherein: the parsing processor is configured to select data segments from another data message of at least one data message based on the different first sequence [Wookey, col. 4 lines 19 – 22 discloses a message pre-processor and a parsing processor to transform incoming data messages, which may be in many different data formats as data that conforms to a normalized data model. Col. 4 lines 28 – 30 discloses the message pre-processor sends the classified data messages to one or more selected queues. Col. 4 lines 32 – 33 discloses The queues feed the classified data to be parsed by parsing engines in the parsing processor] but Wookey does not teach wherein: the first sequence generator is configured to generate a different first sequence representative of a different intra-message pattern in response to powering on the receiver device, wherein the first sequence is changed to the different first sequence. 
However, Reiter does teach the first sequence generator is configured to generate a different first sequence representative of a different intra-message pattern in response to powering on the receiver device [Reiter, para. 9 discloses a client job component executed by the at least one processor and configured to read at least one second parameter descriptive of the one or more predetermined characteristics, identify a first target sequence of streams based on the at least one second parameter, initiate a plurality of data stream components that generates a plurality of data streams; and assemble the first target sequence of streams from the plurality of data streams], wherein the first sequence is changed to the different first sequence. [Reiter, para. 8 discloses the system may be further configured to assemble the target sequence by assembling a majority of the target sequence from data chunks generated by a first subset of the plurality of data generators and by assembling a minority of the target sequence from data chunks generated by a second subset of the plurality of data generators different from the first subset]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Reiter’s system with Wookey’s system, with a motivation to demonstrate how data generation parameters enable fine-grain control over generated data to achieve a particular data footprint [Reiter, para. 31].

Regarding claim 10, modify Wookey teaches the data message authentication system of claim 3, but Wookey does not teach wherein the data classifier is configured to determine a length of the first sequence based on the -35-INF-2018P51767USdetermined traffic class and to configure the first sequence generator to generate the first sequence having the determined length.
However, Reiter does teach wherein the data classifier is configured to determine a length of the first sequence based on the -35-INF-2018P51767USdetermined traffic class and to configure the first sequence generator to generate the first sequence having the determined length. [Reiter, para. 51 discloses each compression group may be 4 KB in size. Depending on the target compression ratio, the length of the sequence of random numbers within the compression group is varied--this is known as a pattern. For example, if a data characteristic parameter indicates that a 4 KB chunk of non-compressible data is to be generated, a compression group would be formed with a pattern of randomly generated bit numbers]. 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Reiter’s system with Wookey’s system, with a motivation to demonstrate how data generation parameters enable fine-grain control over generated data to achieve a particular data footprint [Reiter, para. 31].

Regarding claim 18, Wookey teaches a method of authenticating data messages in a vehicle communication network, the method comprising: selecting, at the sender device, a subset of data segments from data of a data message based on the intra-message pattern, and output the selected subset of data segments, [Wookey, col. 7 lines 18 - 32 discloses the message service queues in the message service cluster provide an asynchronous dispatch to the parsing processor. the parsing processor may retrieve message service messages by selecting a queue, and parsing the message in accordance with a target output data model. The parsing processor comprises a grid parser, which uses multiple parsers for messages that are very computational and resource intensive. In an exemplary embodiment, the parsing processor contains a plurality of parsers each operable to parse data messages according to the data type and other factors that optimize the efficiency and performance of the parsing function. The parsing processor advantageously allows a data consumer of the business application to obtain data extracted according to specific needs] but Wookey does not teach generating, at a sender device, a first sequence representative of an intra- message pattern; generating, at the sender device, an authentication tag based on the selected subset of data 
However, Reiter does teach generating, at a sender device, a first sequence representative of an intra- message pattern [Reiter, para. 8 discloses the at least one data stream component is executed by the at least one processor and configured to read at least one first parameter descriptive of the one or more predetermined characteristics, identify a target sequence of data based on the at least one first parameter, execute a plurality data generator components to generate one or more data chunks, and assemble the target sequence from the one or more data chunks into at least one data stream.], but Wookey in view of Reiter does not teach generating, at the sender device, an authentication tag based on the selected subset of data segments, wherein first authentication tag corresponds to the data of the data message; and transmitting, from the sender device, the data message with the authentication tag.  
However, Dhuse does teach generating, at the sender device, an authentication tag based on the selected subset of data segments, wherein first authentication tag corresponds to the data of the data message [Dhuse, para. 99 discloses the processing module determines the message authentication key by combining the output of the random number generator with a hash of the output of the random number generator. Note that in this example, the hash may be subsequently utilized to determine the validity of the random number portion (e.g., a cryptographic key) of the message authentication key. The processing module may generate a first message authentication key for the data segment. Para. 98 discloses a processing module encodes a data segment in accordance with an error coding dispersal storage function to produce a set of encoded data slices. The processing module encodes a data segment of a data object for storage]; and transmitting, from the sender device, the data [Dhuse, para. 105 discloses the processing module outputs the authentication code and the encoded data slice to a dispersed storage (DS) unit of a set of DS units for storage]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Reiter’s system and Dhuse’s system with Wookey’s system, with a motivation to generate a set of authentication codes based on the message authentication key and each of the set of encoded data slices and to facilitate verification of the integrity and/or authenticity of an encoded data slice [Dhuse, para. 100] and demonstrate how data generation parameters enable fine-grain control over generated data to achieve a particular data footprint [Reiter, para. 31].

Claims 8 - 9, 11 - 14, and 19 - 20  are rejected under 35 U.S.C. 103 as being unpatentable over US 8090873 B1 to Wookey in view of US 20140331100 A1 to Dhuse et al., (hereafter, "Dhuse") and in view of US 20140279874 A1 to Reiter et al., (hereafter, "Reiter") further in view of US 20120089842 A1 to Yao.
Regarding claim 8, modified Wookey teaches the data message authentication system of claim 1, a second parsing processor configured to receive the data of the first data message from the receiver, receive the first sequence from the second sequence generator, select the subset of data segments from the data of the first data message based on the intra-message pattern, and output the selected subset of data segments [Wookey, col. 7 lines 26 – 29 discloses the parsing processor contains a plurality of parsers 32, 40, 44, each operable to parse data messages according to the data type and other factors that optimize the efficiency and performance of the parsing function. Col. 8 lines 16 discloses a parsing engine dispatcher receives the inbound data message. The inbound data message may be from any one of the message queues in the message queue cluster. The parsing processor selects a queue to obtain the inbound data message, preferably using a monitoring agent to monitor each queue and ensure that the queues don't overflow. The parsing engine dispatcher retrieves a set of parsing rules from a parsing criteria database. The set of parsing rules allow the parsing engine dispatcher to heuristically learn information about the data message and to select the best parsing engine based on the information. The parsing engine dispatcher may select an Extract-Transform-Load ("ETL")-based parsing engine, an application server-based engine, or a grid parsing engine. Other types of parsing engines that may be selected include a Practical Extraction and Report Language ("PERL")-based engine, a Shell-based engine, a JAVA-based engine, a ETL-based engine, and a Python-based engine], but modified Wookey does not teach further comprising: a receiver device configured to authenticate the at least one data message, the receiver device comprising: -34-INF-2018P51767USa receiver configured to receive the first data message with the first authentication tag from the transmitter; a second sequence generator configured to generate the first sequence representing the intra-message pattern; a second tag generator configured to receive the selected subset of data segments from the second parsing processor and generate a recalculated first authentication tag based on the selected subset of data segments from the second parsing processor, wherein the recalculated first authentication tag corresponds to the data of the first data message; and a comparator configured to compare the first authentication tag from the receiver with the recalculated first authentication tag, and generate a validation signal based on a comparison result of the first authentication tag and the recalculated first authentication tag.  
[Yao, para. 41 discloses a receiver receives data transmitted from the message transmitting device, and separates information included in the data to transfer a message with authenticator, an authentication key notification, and data including a destination corresponding to a communication device other than the own device to a message holder, an authentication key acquirer, and a transmitter. The message holder holds the message with authenticator]; and a comparator configured to compare the first authentication tag from the receiver with the recalculated first authentication tag [Yao, para. 21 discloses an authentication key acquirer for receiving the authentication key notification in the information included in the data transmitted from the transmitter communication device after the transmitter communication device has successfully confirmed the reception in the transmitter communication device, and determining that the authentication key notification is genuine information uniquely specified to extract and acquire the message authentication key included in the authentication key notification], [Yao, para. 21 discloses A message authenticator for using the message authentication key acquired by the authentication key acquirer to generate the message with authenticator, and comparing the generated message with authenticator with the held message with authenticator to confirm that the received message is data from the transmitter communication device]and generate a validation signal based on a comparison result of the first authentication tag and the recalculated first authentication tag [Yao, para. 21 discloses a message holder for holding a message with authenticator in the information included in the data; a certification generator for receiving the message with authenticator, and generating the certification for the transmitter communication device. A message authenticator for using the message authentication key acquired by the authentication key acquirer to generate the message with authenticator, and comparing the generated message with authenticator with the held message with authenticator to confirm that the received message is data from the transmitter communication device], but Wookey in view of Yao does not teach a second sequence generator configured to generate the first sequence representing the intra-message pattern; a second tag generator configured to receive the selected subset of data segments from the second parsing processor and generate a recalculated first authentication tag based on the selected subset of data segments from the second parsing processor, wherein the recalculated first authentication tag corresponds to the data of the first data message.
	However, Reiter does teach a second sequence generator configured to generate the first sequence representing the intra-message pattern. [Reiter, para. 9 discloses at least one processor and configured to read at least one second parameter descriptive of the one or more predetermined characteristics, identify a first target sequence of streams based on the at least one second parameter, initiate a plurality of data stream components that generates a plurality of data streams; and assemble the first target sequence of streams from the plurality of data streams.], but Wookey in view of Reiter and Yao does not teach a second tag generator configured to receive the selected subset of data segments from the second parsing processor and generate a recalculated first authentication tag based on the selected subset of data segments from the second parsing processor, wherein the recalculated first authentication tag corresponds to the data of the first data message.
[Dhuse, para. 99 discloses the processing module may generate a first message authentication key for the data segment and generate a second message authentication key for a second data segment. For instance, the first message authentication key is substantially the same as the second message authentication key.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Yao’s system, Reiter’s system, and Dhuse’s system with Wookey’s system, with a motivation to generate a set of authentication codes based on the message authentication key and each of the set of encoded data slices and to facilitate verification of the integrity and/or authenticity of an encoded data slice [Dhuse, para. 100], demonstrate how data generation parameters enable fine-grain control over generated data to achieve a particular data footprint [Reiter, para. 31], and provide a communication system in which the security level of delivered messages is not affected by the order of network nodes to which a message is delivered by having confirmation and authentication of messages being proceed step by step which ensure security being sufficient. [Yao, para. 22].

Regarding claim 9, modified Wookey teaches the data message authentication system of claim 8, but modified Wookey does not teach wherein: the sender device further comprises a first controller, the receiver device further comprises a second controller, and the first controller and the second controller are configured to synchronize the first sequence generator and the second 
However, Reiter does teach wherein: the sender device further comprises a first controller, the receiver device further comprises a second controller, and the first controller and the second controller are configured to synchronize the first sequence generator and the second sequence generator such that the first sequence generator and the second sequence generator generate the first sequence. [Reiter, para. 53 discloses a data stream, as used herein, is a sequence of digitally encoded coherent signals (packets) used to transmit or receive information. To this end, a data stream may contain one or more data streams transmitted to one or more data storage systems or in certain embodiments, general purpose computers or other devices capable of communication over a data stream. Para. 9 discloses a client job component executed by the at least one processor and configured to read at least one second parameter descriptive of the one or more predetermined characteristics, identify a first target sequence of streams based on the at least one second parameter, initiate a plurality of data stream components that generates a plurality of data streams; and assemble the first target sequence of streams from the plurality of data streams. In addition, the at least one second parameter descriptive of the one or more predetermined characteristics may be different during a subsequent execution of the client job component. Further, the system may be configured with each data stream of the plurality of data streams including data having characteristics different from others of the plurality of data streams. The system may further include another client job component executed by the at least one processor and configured to read the least one second parameter descriptive of the one or more predetermined characteristics, identify a second target sequence of streams based on the at least one third parameter, initiate one or more data stream components that generate one or more data streams, and assemble the second target sequence of streams from the one or more data streams. Thus, the second target sequence of streams may be identical to the first target sequence of streams.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date combine Reiter’s system with modified Wookey system, with a motivation to demonstrate how data generation parameters enable fine-grain control over generated data to achieve a particular data footprint [Reiter, para. 31].

Regarding claim 11, modified Wookey teaches the data message authentication system of claim 8, but Wookey does not teach wherein: the sender device is configured to send a plurality of data messages, including the first data message, wherein the first tag generator is configured to generate a corresponding authentication tag for each of the plurality of data messages, and the transmitter is configured to transmit the plurality of data messages each with the corresponding authentication tag. 
However, Yao does teach wherein: the sender device is configured to send a plurality of data messages[Yao, para. 39 discloses the communication system in accordance with a preferred embodiment of the invention is adapted to a sensor network system, in which messages are transmitted between a message transmitting device and one or more message receiving devices.], including the first data message, wherein the first tag generator is configured to generate a corresponding authentication tag for each of the plurality of data messages [Yao, Para. 40 discloses a message generator generates a message authentication key for a message to be transmitted which is intended to be accepted through authentication by a communication device or devices on the message receiver side, and uses the message authentication key to generate an authentication code, or authenticator, for that message to output the message with the authenticator thus generated on connections], and the transmitter is configured to transmit the plurality of data messages each with the corresponding authentication tag. [Yao, Para. 40 discloses a message generator generates a message authentication key for a message to be transmitted which is intended to be accepted through authentication by a communication device or devices on the message receiver side, and uses the message authentication key to generate an authentication code, or authenticator, for that message to output the message with the authenticator thus generated on connections. The message will be transmitted as data through a transmitter to the message receiving devices. The authentication key notification is information allowing an appropriate communication device on the message receiver side to confirm that it is correct, or genuine, information including a message authentication key uniquely specified. The transmitter will send out the authentication key notification as data.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date combine Yao’s system with modified Wookey system, with a motivation to provide a communication system in which the security level of delivered messages is not affected by the order of network nodes to which a message is delivered by having confirmation and authentication of messages being proceed step by step which ensure security being sufficient. [Yao, para. 22]

Regarding claim 12, modified Wookey teaches the data message authentication system of claim 11, wherein the receiver device further comprises: a third parsing processor configured [Wookey, col. 7 lines 26 – 29 discloses the parsing processor contains a plurality of parsers 32, 40, 44, each operable to parse data messages according to the data type and other factors that optimize the efficiency and performance of the parsing function. Col. 8 lines 16 discloses a parsing engine dispatcher receives the inbound data message. The inbound data message may be from any one of the message queues in the message queue cluster. The parsing processor selects a queue to obtain the inbound data message, preferably using a monitoring agent to monitor each queue and ensure that the queues don't overflow. The parsing engine dispatcher retrieves a set of parsing rules from a parsing criteria database. The set of parsing rules allow the parsing engine dispatcher to heuristically learn information about the data message and to select the best parsing engine based on the information. The parsing engine dispatcher may select an Extract-Transform-Load ("ETL")-based parsing engine, an application server-based engine, or a grid parsing engine. Other types of parsing engines that may be selected include a Practical Extraction and Report Language ("PERL")-based engine, a Shell-based engine, a JAVA-based engine, a ETL-based engine, and a Python-based engine], but modified Wookey does not teaches a third sequence generator configured to generate a second sequence representing an inter-message pattern. 
However, Reiter does teach a third sequence generator configured to generate a second sequence representing an inter-message pattern [Reiter, para. 9 discloses the system may further include another client job component executed by the at least one processor and configured to read the least one second parameter descriptive of the one or more predetermined characteristics, identify a second target sequence of streams based on the at least one third parameter, initiate one or more data stream components that generate one or more data streams, and assemble the second target sequence of streams from the one or more data streams]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Reiter’s system with Wookey’s system, with a motivation to demonstrate how data generation parameters enable fine-gain control over data. [Reiter, para. 31]

Regarding claim 13, modified Wookey teaches the data message authentication system of claim 12, wherein: the second parsing processor is configured to select a subset of data segments from each data message of the selected subset of data messages based on the intra-message pattern, and output the selected subset of data segments for each data message of the selected subset of data messages [Wookey, col. 7 lines 26 – 29 discloses the parsing processor contains a plurality of parsers 32, 40, 44, each operable to parse data messages according to the data type and other factors that optimize the efficiency and performance of the parsing function. Col. 7 lines 33 – 34 discloses the parsing processor outputs parsed data to one or more repositories. Col. 8 lines 16 discloses a parsing engine dispatcher receives the inbound data message. The inbound data message may be from any one of the message queues in the message queue cluster. The parsing processor selects a queue to obtain the inbound data message, preferably using a monitoring agent to monitor each queue and ensure that the queues don't overflow. The parsing engine dispatcher retrieves a set of parsing rules from a parsing criteria database. The set of parsing rules allow the parsing engine dispatcher to heuristically learn information about the data message and to select the best parsing engine based on the information. The parsing engine dispatcher may select an Extract-Transform-Load ("ETL")-based parsing engine, an application server-based engine, or a grid parsing engine. Other types of parsing engines that may be selected include a Practical Extraction and Report Language ("PERL")-based engine, a Shell-based engine, a JAVA-based engine, a ETL-based engine, and a Python-based engine], but Wookey does not teach the second tag generator is configured to receive the selected subset of data segments for each data message of the selected subset of data messages and generate a recalculated authentication tag for each data message of the selected -36-INF-2018P51767USsubset of data messages based on the selected subset of data segments for each data message of the selected subset of data messages. 
However, Dhuse does teach the second tag generator is configured to receive the selected subset of data segments for each data message of the selected subset of data messages and generate a recalculated authentication tag for each data message of the selected -36-INF-2018P51767USsubset of data messages based on the selected subset of data segments for each data message of the selected subset of data messages. [Dhuse, para. 99 discloses the processing module may generate a first message authentication key for the data segment and generate a second message authentication key for a second data segment. For instance, the first message authentication key is substantially the same as the second message authentication key.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Wookey’s system, Reiter’s system, and Dhuse’s system with Yao’s system, with a motivation to generate a set of authentication codes based on the message [Dhuse, para. 100]

Regarding claim 14, modified Wookey teaches the data message authentication system of claim 13, but Wookey does not teach wherein: the third parsing processor configured to receive a plurality of authentication tags, including the corresponding authentication tag for each of the plurality of data messages, from the sender device, select a subset of authentication tags from the plurality of authentication tags based on the inter-message pattern, and forward the selected subset of authentication tags to the comparator, and the comparator is configured to compare recalculated authentication tags from the second tag generator with the selected subset of authentication tags. 
However, Yao does teach wherein: the third parsing processor configured to receive a plurality of authentication tags, including the corresponding authentication tag for each of the plurality of data messages, from the sender device, select a subset of authentication tags from the plurality of authentication tags based on the inter-message pattern., and forward the selected subset of authentication tags to the comparator [Yao, para. 41 discloses a receiver receives data transmitted from the message transmitting device, and separates information included in the data to transfer a message with authenticator, an authentication key notification, and data including a destination corresponding to a communication device other than the own device to a message holder, an authentication key acquirer, and a transmitter. The message holder holds the message with authenticator], and the comparator is configured to compare recalculated authentication tags from the second tag generator with the selected subset of authentication tags [Yao, para. 41 discloses the acquired message authentication key is used by a message authenticator to produce a message with authenticator, which will be compared to the held message with authenticator to thereby confirm whether or not the received message is data transmitted from the message transmitting device]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date combine Yao’s system with modified Wookey system, with a motivation to provide a communication system in which the security level of delivered messages is not affected by the order of network nodes to which a message is delivered by having confirmation and authentication of messages being proceed step by step which ensure security being sufficient. [Yao, para. 22]

Regarding claim 19, modified Wookey teaches the method of claim 18, but Wookey does not teach further comprising: receiving, at a receiver device, the data message with the authentication tag; generating, at the receiver device, the first sequence representative of the intra-message pattern; selecting, at the receiver device, the subset of data segments from the data of the data message based on the intra-message pattern; generating, at the receiver device, a recalculated authentication tag based on the selected subset of data segments selected at the receiver device, wherein the recalculated authentication tag corresponds to the data of the data message; comparing, at the receiver device, the received authentication tag with the recalculated first authentication tag to generate a comparison result; and generating, at the receiver device, a validation signal based on the comparison result. 
However, Yao does teach further comprising: receiving, at a receiver device, the data message with the authentication tag [Yao, para. 41 discloses the authentication key acquirer determines whether or not the inputted authentication key notification is information uniquely specified, and extracts, or acquires, a message authentication key included in the authentication key notification. The acquired message authentication key is used by a message authenticator to produce a message with authenticator to a certification generator, which in turn produces a certification, for the message transmitting device, on the arrival of the message with authenticator thus supplied to transmit the certification]; generating, at the receiver device, a recalculated authentication tag based on the selected subset of data segments selected at the receiver device, wherein the recalculated authentication tag corresponds to the data of the data message [Yao, para. 41 discloses the authentication key acquirer determines whether or not the inputted authentication key notification is information uniquely specified, and extracts, or acquires, a message authentication key included in the authentication key notification. The acquired message authentication key is used by a message authenticator to produce a message with authenticator]; comparing, at the receiver device, the received authentication tag with the recalculated first authentication tag to generate a comparison result [Yao, para. 41 discloses the acquired message authentication key is used by a message authenticator to produce a message with authenticator, which will be compared to the held message with authenticator to thereby confirm whether or not the received message is data transmitted from the message transmitting device]; and generating, at the receiver device, a validation signal based on the comparison result [Yao, para. 21 discloses a message holder for holding a message with authenticator in the information included in the data; a certification generator for receiving the message with authenticator, and generating the certification for the transmitter communication device. A message authenticator for using the message authentication key acquired by the authentication key acquirer to generate the message with authenticator, and comparing the generated message with authenticator with the held message with authenticator to confirm that the received message is data from the transmitter communication device], but Wookey in view of Yao does not teach generating, at the receiver device, the first sequence representative of the intra-message pattern; selecting, at the receiver device, the subset of data segments from the data of the data message based on the intra-message pattern.
However, Reiter does teach generating, at the receiver device, the first sequence representative of the intra-message pattern; selecting, at the receiver device, the subset of data segments from the data of the data message based on the intra-message pattern. [Reiter, para. 8 discloses the at least one data stream component is executed by the at least one processor and configured to read at least one first parameter descriptive of the one or more predetermined characteristics, identify a target sequence of data based on the at least one first parameter, execute a plurality data generator components to generate one or more data chunks, and assemble the target sequence from the one or more data chunks into at least one data stream]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Reiter’s system and Yao’s system with modified Wookey’s system, with a motivation to demonstrate how data generation parameters enable fine-grain control over generated data to achieve a particular data footprint [Reiter, para. 31], and provide a communication system in which the security level of delivered messages is not affected by the order of network nodes to which a message is delivered by having confirmation and authentication of messages being proceed step by step which ensure security being sufficient. [Yao, para. 22]

Regarding claim 20, modified Wookey teaches the method of claim 18, but Wookey does not teach further comprising: receiving, at a receiver device, a plurality of messages each with a corresponding authentication tag from the sender device; and generating, at the receiver device, a second sequence representing an inter- message pattern; and -39-INF-2018P51767USselecting a subset of data messages from the plurality of data messages for authentication, wherein a remaining subset of data messages of the plurality of data messages are not authenticated.
However, Yao does teach further comprising: receiving, at a receiver device, a plurality of messages each with a corresponding authentication tag from the sender device [Yao, para. 41 discloses the authentication key acquirer determines whether or not the inputted authentication key notification is information uniquely specified, and extracts, or acquires, a message authentication key included in the authentication key notification. The acquired message authentication key is used by a message authenticator to produce a message with authenticator to a certification generator, which in turn produces a certification, for the message transmitting device, on the arrival of the message with authenticator thus supplied to transmit the certification], but Wookey in view of Yao does not teach generating, at the receiver device, a second sequence representing an inter-message pattern; and -39-INF-2018P51767USselecting a subset of data messages from the plurality of data messages for authentication, wherein a remaining subset of data messages of the plurality of data messages are not authenticated.
However, Reiter does teach generating, at the receiver device, a second sequence representing an inter-message pattern[Reiter, para. 8 discloses the at least one data stream component is executed by the at least one processor and configured to read at least one first parameter descriptive of the one or more predetermined characteristics, identify a target sequence of data based on the at least one first parameter, execute a plurality data generator components to generate one or more data chunks, and assemble the target sequence from the one or more data chunks into at least one data stream]; and -39-INF-2018P51767USselecting a subset of data messages from the plurality of data messages for authentication, wherein a remaining subset of data messages of the plurality of data messages are not authenticated. [Reiter, para. 44 discloses one value of a parameter may indicate a particular method to use for verifying the contents of one or more chunks. One such method may be a cyclic redundancy check (CRC). Also, it should be noted that a checksum may be used to verify the contents of one or more chunks. In one embodiment, a parameter may indicate that no verification should be performed. In still other embodiments, a parameter may control when and how verification is to occur with granularity. For example, a parameter may direct that verification should be performed during or after each generation, or at a chosen multiple of generations, or even at random. In another example, a parameter may limit verification to only the last generation. Still another example is a parameter that indicates some number of chunks of each generation to be verified. The number may be fewer than all of the chunks]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Reiter’s system and Yao’s system with modified Wookey’s system, with a motivation to demonstrate how data generation parameters enable fine-grain control over generated data to achieve a particular data footprint [Reiter, para. 31], and provide a communication system in which the security level of delivered messages is not affected by the order of network nodes to which a message is delivered by having confirmation and authentication of messages being proceed step by step which ensure security being sufficient. [Yao, para. 22]

Claims 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120089842 A1 to Yao in view of US 20140331100 A1 to Dhuse et al., (hereafter, "Dhuse"), in view of US 20140279874 A1 to Reiter et al., (hereafter, "Reiter") and in view of US 8090873 B1 to Wookey.
Regarding claim 15, Yao teaches a data message authentication system in a vehicle communication network, comprising: a receiver device configured to authenticate a plurality of data messages, the receiver device comprising: a receiver configured to receive a data message of the plurality of data messages with an authentication tag that corresponds to the data message [Yao, para. 41 discloses the authentication key acquirer determines whether or not the inputted authentication key notification is information uniquely specified, and extracts, or acquires, a message authentication key included in the authentication key notification. The acquired message authentication key is used by a message authenticator to produce a message with authenticator to a certification generator, which in turn produces a certification, for the message transmitting device, on the arrival of the message with authenticator thus supplied to transmit the certification]; and -37-INF-2018P51767USa comparator configured to compare the authentication tag from the receiver with the recalculated authentication tag to generate a comparison result [Yao, para. 41 discloses the authentication key acquirer determines whether or not the inputted authentication key notification is information uniquely specified, and extracts, or acquires, a message authentication key included in the authentication key notification. The acquired message authentication key is used by a message authenticator to produce a message with authenticator, which will be compared to the held message with authenticator to thereby confirm whether or not the received message is data transmitted from the message transmitting device], and generate a validation signal based on the comparison result [Yao, para. 21 discloses a message holder for holding a message with authenticator in the information included in the data; a certification generator for receiving the message with authenticator, and generating the certification for the transmitter communication device. A message authenticator for using the message authentication key acquired by the authentication key acquirer to generate the message with authenticator, and comparing the generated message with authenticator with the held message with authenticator to confirm that the received message is data from the transmitter communication device], but Yao does not teach a first sequence generator configured to generate a first sequence representative of an intra-message pattern; a first parsing processor configured to receive data of the data message, receive the first sequence from the first sequence generator, select a subset of data segments from the data of the data message based on the intra-message pattern, and output the selected subset of data segments; a tag generator configured to receive the selected subset of data segments from the first parsing processor and generate a recalculated authentication tag based on the selected subset of data segments, wherein the recalculated authentication tag corresponds to the data of the data message.
However, Reiter does teach a first sequence generator configured to generate a first sequence representative of an intra-message pattern [Reiter, para. 8 discloses the at least one data stream component is executed by the at least one processor and configured to read at least one first parameter descriptive of the one or more predetermined characteristics, identify a target sequence of data based on the at least one first parameter, execute a plurality data generator components to generate one or more data chunks, and assemble the target sequence from the one or more data chunks into at least one data stream], but 
However, Wookey does teach a first parsing processor configured to receive data of the data message, receive the first sequence from the first sequence generator, select a subset of data segments from the data of the data message based on the intra-message pattern, and output the selected subset of data segments [Wookey, col. 7 lines 18 - 32 discloses the message service queues in the message service cluster provide an asynchronous dispatch to the parsing processor. the parsing processor may retrieve message service messages by selecting a queue, and parsing the message in accordance with a target output data model. The parsing processor comprises a grid parser, which uses multiple parsers for messages that are very computational and resource intensive. In an exemplary embodiment, the parsing processor contains a plurality of parsers each operable to parse data messages according to the data type and other factors that optimize the efficiency and performance of the parsing function. The parsing processor advantageously allows a data consumer of the business application to obtain data extracted according to specific needs], but Yao in view of Reiter and Wookey does not teach a tag generator configured to receive the selected subset of data segments from the first parsing processor and generate a recalculated authentication tag based on 
However, Dhuse does teach a tag generator configured to receive the selected subset of data segments from the first parsing processor and generate a recalculated authentication tag based on the selected subset of data segments, wherein the recalculated authentication tag corresponds to the data of the data message [Dhuse, para. 99 discloses the processing module determines the message authentication key by combining the output of the random number generator with a hash of the output of the random number generator. Note that in this example, the hash may be subsequently utilized to determine the validity of the random number portion (e.g., a cryptographic key) of the message authentication key. The processing module may generate a first message authentication key for the data segment. Para. 98 discloses a processing module encodes a data segment in accordance with an error coding dispersal storage function to produce a set of encoded data slices. The processing module encodes a data segment of a data object for storage]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Wookey’s system, Reiter’s system, and Dhuse’s system with Yao’s system, with a motivation to generate a set of authentication codes based on the message authentication key and each of the set of encoded data slices and to facilitate verification of the integrity and/or authenticity of an encoded data slice[Dhuse, para. 100], demonstrate how data generation parameters enable fine-grain control over generated data to achieve a particular data footprint [Reiter, para. 31], and improve throughput of the dynamic allocation of parsing engines by ensuring that the data is parsed using a parsing engine that is best suited for the particular data message. [Wookey, col. 8 lines 12 - 15].

Regarding claim 16, modified Yao teaches the data message authentication system of claim 15, but Yao does not teach wherein the receiver device further comprises: a second sequence generator configured to generate a second sequence representing an inter-message pattern; and a second parsing processor configured to receive the plurality of data messages from the sender device, select a subset of data messages from the plurality of data messages for authentication based on the inter-message pattern, and forward the selected subset of data messages to the first parsing processor. 
However, Reiter does teach wherein the receiver device further comprises: a second sequence generator configured to generate a second sequence representing an inter-message pattern. [Reiter, para. 9 discloses at least one processor and configured to read at least one second parameter descriptive of the one or more predetermined characteristics, identify a first target sequence of streams based on the at least one second parameter, initiate a plurality of data stream components that generates a plurality of data streams; and assemble the first target sequence of streams from the plurality of data streams], but Yao in view of Reiter does not teach a second parsing processor configured to receive the plurality of data messages from the sender device, select a subset of data messages from the plurality of data messages for authentication based on the inter-message pattern, and forward the selected subset of data messages to the first parsing processor.
However, Wookey does teach a second parsing processor configured to receive the plurality of data messages from the sender device, select a subset of data messages from the plurality of data messages for authentication based on the inter-message pattern, and forward the selected subset of data messages to the first parsing processor. [Wookey, col. 8 lines 16 discloses a parsing engine dispatcher receives the inbound data message. The inbound data message may be from any one of the message queues in the message queue cluster. The parsing processor selects a queue to obtain the inbound data message, preferably using a monitoring agent to monitor each queue and ensure that the queues don't overflow. The parsing engine dispatcher retrieves a set of parsing rules from a parsing criteria database. The set of parsing rules allow the parsing engine dispatcher to heuristically learn information about the data message and to select the best parsing engine based on the information. The parsing engine dispatcher may select an Extract-Transform-Load ("ETL")-based parsing engine, an application server-based engine, or a grid parsing engine. Other types of parsing engines that may be selected include a Practical Extraction and Report Language ("PERL")-based engine, a Shell-based engine, a JAVA-based engine, an ETL-based engine, and a Python-based engine]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Wookey’s system and Reiter’s system with Yao’s system, with a motivation to demonstrate how data generation parameters enable fine-grain control over generated data to achieve a particular data footprint [Reiter, para. 31] and improve throughput of the dynamic allocation of parsing engines by ensuring that the data is parsed using a parsing engine that is best suited for the particular data message. [Wookey, col. 8 lines 12 - 15].

Regarding claim 17, modified Yao teaches the data message authentication system of claim 16, but modified Yao does not teach wherein: the first parsing processor is configured to select a subset of data segments from each data message of the selected subset of data messages based on the intra- message pattern, and output the selected subset of data segments for each data 
However, Wookey does teach the first parsing processor is configured to select a subset of data segments from each data message of the selected subset of data messages based on the intra- message pattern, and output the selected subset of data segments for each data message of the selected subset of data messages [Wookey, col. 7 lines 18 - 32 discloses the message service queues in the message service cluster provide an asynchronous dispatch to the parsing processor. the parsing processor may retrieve message service messages by selecting a queue, and parsing the message in accordance with a target output data model. The parsing processor comprises a grid parser, which uses multiple parsers for messages that geheprocessor contains a plurality of parsers each operable to parse data messages according to the data type and other factors that optimize the efficiency and performance of the parsing function. The parsing processor advantageously allows a data consumer of the business application to obtain data extracted according to specific needs], but Yao in view of Wookey does not the tag generator is configured to receive the selected subset of data segments for each data message of the selected subset of data messages and generate a recalculated authentication tag for each data message of the selected subset of data messages based on the selected subset of data segments for each data message of the selected subset of data messages.  
 [Dhuse, para. 99 discloses the processing module determines the message authentication key by combining the output of the random number generator with a hash of the output of the random number generator. Note that in this example, the hash may be subsequently utilized to determine the validity of the random number portion (e.g., a cryptographic key) of the message authentication key. The processing module may generate a first message authentication key for the data segment. Para. 98 discloses a processing module encodes a data segment in accordance with an error coding dispersal storage function to produce a set of encoded data slices. The processing module encodes a data segment of a data object for storage]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Dhuse’s system and Wookey’s system with Yao’s system, with a motivation to generate a set of authentication codes based on the message authentication key and each of the set of encoded data slices and to facilitate verification of the integrity and/or authenticity of an encoded data slice [Dhuse, para. 100] and improve throughput of the dynamic allocation of parsing engines by ensuring that the data is parsed using a parsing engine that is best suited for the particular data message. [Wookey, col. 8 lines 12 - 15].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                      
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434